Delaney, J. Claimant, George Richardson, was employed on October 1, 1948, by respondent in the Department of Conservation. On that day, while catching pheasants for liberation, a pheasant flew up into his face and struck him in the right eye, bruising the eye and causing internal hemorrhage. Claimant was taken to the office of Dr. J. A. Johnson in the City of Mt. Vernon, Illinois, immediately after the accident. No jurisdictional question is raised. Respondent and claimant were operating under the Workmen’s Compensation Act, and the accident in question arose out of and in the course of the employment. The claimant incurred doctor bills due Dr. J. A. Johnson in the amount of $14.00, which are unpaid. The only other question is the extent of permanent disability suffered by claimant. Dr. J. A. Johnson attended the claimant. He testified that on the day of the accident he examined the claimant and found the anterior chamber of the right eye was filled with blood and sub-confindivial hemorrhage due to injury, he had complete loss of vision at that time, the blood shut off all light. Dr. Johnson treated claimant for two weeks. There was blood from the injury on the inside of the eye which was gradually absorbed but causing retinitis which affected the nervous coat of the eye, At a later date Dr. Johnson examined his vision and found that claimant’s vision was at that time 6/200ths which would be industrially blind and that his loss of vision is permanent. Claimant on October 1, 1948, was married but did not have any children depending upon him for support. His total earnings for the year preceding his injury were $2,100.00. His compensation rate would, therefore, be $15.00 per week, increased by 30% to $19.50 per week, the accident having occurred after July, 1947. From the record claimant is not entitled to temporary total disability: He is entitled to receive the sum of $2,340.00 for the loss of the sight of his right eye, computed on the basis of 120 weeks at $19.50 per week. The Court finds that claimant has permanently lost the sight of his right eye and that he is entitled to an award of $19.50 per week for a period of 120 weeks. An award is, therefore, hereby entered in favor of claimant, George Eichardson, in the amount of $2,340.00, payable as follows: $975.00 which has accrued and payable forthwith. $1,365.00 payable in weekly installments of $19.50 for 70 weeks. Claimant is also entitled to be reimbursed in the sum of $14.00 due Dr. J. A. Johnson for his services, which is still unpaid. An award is also made in favor of claimant, George Eichardson, in the amount of $14.00, the sum due Dr. J. A. Johnson for his services, payable forthwith. The testimony taken at the hearing before Commissioner Jenkins was taken and transcribed by Gladys Berg, who made charges therefor in the amount of $15.60. These charges appear reasonable and proper. An award is, therefore, made to Gladys Berg in the amount of $15.60, payable forthwith. Future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such orders as may from time to time be necessary. An award is also entered for the sum of $100.00, payable to the Treasurer of the State of Illinois. This award is subject to the approval of the Governor as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.” Supplemental Opinion It being represented to the Court that the award for the one hundred dollars ($100.00) payable to the Treasurer of the State of Illinois under the Special Fund was ineffective at the time that the original opinion was granted. It is therefore ordered by the Court that the original opinion be modified by striking therefrom “An award is also entered for the sum of one hundred dollars ($100.00) payable to the Treasurer of the State of Illinois”.